Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney of record Gerald E. Hespos (reg# 30066) on 2/19/21.

The application has been amended as follows: 

Claim Amendments:
1. (Currently amended) A connector, comprising: 
	a housing including a deflectable lock arm, the housing being held connected to a mating housing by the deflectable lock arm locking a lock of the mating housing; and
	a detector having a fitting that is fit on the housing and that is movable in a front-rear direction on the housing, the detector being allowed to move from a standby position to a detection position when the housing is properly connected to a mating housing, wherein the detector includes:
	two side walls disposed on opposed side of the fitting and facing each other in a width direction with deflectable lock arm therebetween; 
	a detecting body assembled with the deflectable lock arm between the side walls, the detecting body being tiltable together with the deflectable lock arm; and 
	coupling having tilting fulcrum configured to be deformed resiliently with the detecting body is tilted, the couplings extending in oblique directions intersecting the width direction from the side wall to corresponding side surfaces of the detecting body.

deflectable lock arm in the front-rear direction.

3. (Cancelled)

4. (Cancelled)

5. The connector of claim 2, wherein the tiling fulcrums of the couplings of the detector are aligned oblique to the front-rear direction.  

6. The connector of claim 1, wherein a front end of the detecting body projects forward of a front end of the fitting in the front-rear direction.  

7. (Currently amended) The connector of claim 1, wherein the detecting body includes a base at a rear end of the detector in the front-rear direction, guides arms projecting forward from opposite sides of the base, the guide arms being mounted on opposite respective sides of the deflectable lock arm of the housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Campbell et al. (US 9270055) is the closest prior art of record regard to the instant invention of claim 1. However, Campbell does not teach: “a detector having a fitting that is fit on the housing and that is movable in a front-rear direction on the housing, the detector being allowed to move from a standby position to a detection position when the housing is properly connected to the mating housing, wherein the detector includes: two side walls disposed on opposed sides of the fitting and facing each other in a width direction with the deflectable lock arm therebetween”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the 
	Claims 2 and 5-7 are dependent on claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.